UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1042


HARRIET KAHN,

                Plaintiff - Appellant,

          v.

ONE HOUSE AT A TIME,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cv-01408-CCB)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harriet Kahn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Harriet Kahn appeals the district court’s order dismissing

her civil action without prejudice for failure to comply with a

court order.          On appeal, we confine our review to the issues

raised    in    the    Appellant’s        brief.      See     4th    Cir.    R.    34(b).

Because Kahn’s informal brief does not challenge the basis for

the district court’s disposition, Kahn has forfeited appellate

review    of    the     court’s    order.          Accordingly,       we    affirm      the

district    court.        We    dispense    with     oral   argument        because     the

facts    and   legal     contentions       are     adequately       presented      in   the

materials      before    this     court    and     argument    would       not    aid   the

decisional process.



                                                                                 AFFIRMED




                                            2